Citation Nr: 1224802	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right knee disability.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 and from February 2003 to June 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This case has previously come before the Board.  In April 2011, the matter was remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Board notes that while an April 2012 Supplemental Statement of the Case addressed the issue of entitlement tot service connection for a right shoulder disorder disability, service connection for a right shoulder disability was denied in the April 2011 Board decision.  That decision is final, and thus, the April 2012 SSOC has not effect in regard to the issue of entitlement to service connection for a right shoulder. 


FINDING OF FACT

Degenerative joint disease in the right knee was manifest to a compensable degree within the initial year after separation from the second period of active duty.


CONCLUSION OF LAW

Degenerative joint disease in the right knee is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for a right knee arthritis.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

The Veteran essentially contends that his right knee condition is related to service.  Having considered the evidence, the Board finds that service connection for a degenerative joint disease in the right knee arthritis is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002; 38 C.F.R. § 3.304(b) (2011).  Here, as no left knee disability was noted at entry into the Veteran's second period of service in June 2003, he is presumed sound with respect to this condition.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Although the Veteran noted a history of right knee arthroscopy four years earlier on the accompanying medical history to the June 2003 service entrance examination report, only a left knee injury was noted on the examination report.  Thus, a right knee disability was not "noted" at service entrance.  VAOPGCPREC 3-2003 (July 16, 2003) held that there must be clear and unmistakable evidence both that a disability existed prior to service entrance and was not aggravated by service in order to rebut the presumption of soundness at service entrance.  In this case, there is not clear and unmistakable evidence that a right knee disability existed prior to service entrance for the second period of service.  Thus, the Board reiterates that he was presumed sound at service entrance for the second period of active duty.  

In addition, and upon further review, the Board notes that a private record, dated in July 2003, the following month after separation from the second period of service, reflects that the Veteran underwent a meniscectomy for internal derangement of the right knee and the post operative diagnosis entered was osteoarthritis.  The Board notes that while the February 2011 VA examiner attributed the Veteran's right knee degenerative joint disease to the normal aging process, arthritis is listed as a chronic disease under 38 C.F.R. § 3.307, 3.309, and thus, service connection for any current manifestation of arthritis is warranted.  

In sum, arthritis in the right knee was diagnosed within one month of separation from the second period of service and the medical evidence establishes the Veteran currently has a diagnosis of degenerative joint disease in the right knee.  Further, resolving all reasonable doubt in his favor, the evidence of record, medical and lay, sufficiently establishes that the aforementioned condition manifested to a degree of 10 percent within the initial post-service year.  See 38 C.F.R. § 3.307; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (38 C.F.R. § 4.59 is applicable to any orthopedic disability).  Thus, service connection for right knee degenerative joint disease is presumed to have been incurred during active service, and the Board finds that service connection for degenerative joint disease of the right knee is warranted.  


ORDER


Service connection for degenerative joint disease in the right knee is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


